Citation Nr: 0025147	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  97-28 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1970 to 
November 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision from the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In the veteran's December 1996 statement regarding his PTSD 
stressors, he reported receiving treatment at the Houston VA 
Medical Center (VAMC), including in-patient treatment, dating 
back to February 1986.  

The RO has made two requests for VA records; however, the 
first request was for records from August 1995 to the 
present, and the second was for records from April 1996 to 
the present.  Therefore, no attempt was made to get VA 
records dated prior to August 1995.  

Items generated by VA are held to be in "constructive 
possession" and must be obtained and reviewed to determine 
their possible effect on the outcome of a claim.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Further, service medical 
records and VA medical center records are to be requested in 
all cases, as these are records that are considered to be in 
VA custody.  McCormick v. Gober, No. 98-48 (U.S. Vet. 
App. Aug. 18, 2000) (citing to VBA Letter 20-99-60).  The RO 
should obtain VA records dated from February 1986 to August 
1995.  

In his December 1996 letter the veteran contended that he was 
physically assaulted by a drill sergeant while in boot camp.  
He also stated that the drill sergeant was arrested after 
another incident, apparently involving someone other than the 
veteran.  He stated that he was sent back to Hawaii to 
testify at the drill sergeant's court martial hearing, and 
that the sergeant received a two-year sentence for sexual 
misconduct.  

Two requests were apparently made to the National Personnel 
Records Center (NPRC) for the court martial transcript.  It 
does not appear that the NPRC responded to this request.  The 
Board also notes that the RO has made at least two requests 
for the veteran's service medical records but has apparently 
been unable to retrieve his complete file.  

A request for the court martial transcript was made in July 
1997.  In August 1997 a response was received that such 
records may have been destroyed but no definite conclusion 
was offered.  A follow-up request was made with no response.  

In a May 1998 Report of Contact, the RO documented its 
further attempts to obtain the court martial transcript 
without success.  The RO contacted the Office of the Judge 
Advocate General (JAG) in Cordona who advised the RO to 
contact a Sergeant L. at Military Justice.  It is unclear as 
to whether this individual was ever contacted.  It was noted 
that the JAG Criminal Law Division in Washington, DC had been 
contacted and that they had notified the RO that they had 
been unable to locate court martial information on the 
sergeant referred to by the veteran.  It was stated that more 
specific information was needed.  There is no indication that 
the RO ever attempted to notify the veteran in order to ask 
for more specific information regarding the sergeant who 
allegedly assaulted him and the subsequent court martial.  

While the RO conducted a diligent search for the court 
martial transcript, the Board is of the opinion the RO should 
make one more attempt in this instance to obtain the 
transcript.  Before doing so, the RO should attempt to obtain 
more specific details regarding the veteran's alleged 
personal assault.  



In light of the above, this case is remanded for the 
following: 

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  After securing any 
necessary authorization or medical 
releases, the RO should attempt to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

In particular, the RO should request 
records from the Houston VAMC from 
February 1986 to August 1995.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  The RO should request the veteran to 
provide more details regarding his 
personal assault account.  In particular, 
the veteran should be asked to provide 
the full name of the sergeant whom he 
claims physically and sexually assaulted 
him, and any other information that would 
provide greater detail about his alleged 
stressors.  


3.  Thereafter, the RO should make 
another attempt to retrieve the court 
martial transcript.  The RO should send a 
request for this transcript to the 
service department, and to the Office of 
the Judge Advocate General Criminal Law 
Division in Washington, DC, as well as 
any other sources which may possess this 
record.  The RO should also make one more 
attempt to retrieve all of the veteran's 
service records and his service medical 
records.  

4.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed, 
and if it has not been so completed, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of entitlement to service 
connection for PTSD.  The RO should 
determine whether the claim is well-
grounded.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




